 In the Matter Of KAISER COMPANY, INC. IRON AND STEEL DIVISIONandUNITEDSTEELWORKERSOF AMERICA, CIOIn the Matter of KAISERCOMPANY,INC. IRON AND STEEL DIVISIONandSAN BERNARDINO METAL TRADES COUNCIL AND ITS AFFILIATED UNIONSTHERETO,A. F. of L.Cases Nos. IR-5533 (01-R-1954) and 21-R-9058 respectivelySUPPLEMENTAL DECISIONANDAMENDED CERTIFICATIONMarch 13, 1944On November 24, 1943, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ing 1 and pursuant thereto, on December 21, 1943, an election by secretballot was conducted by the Regional Director for the Twenty-firstRegion (Los Angeles, California). Subsequent to the issuance of theDecision and Direction of Election but prior to the conduct of theelection, General Drivers Union, Local 467, AFL, filed a petition withthe Board in Case No. 21-R-2225, seeking an election in a unit con-sisting of all persons employed as chauffeurs driving company carsthroughout the plant in transporting company officials and guests.Thereafter, a hearing was held on the Truck Drivers' petition and theBoard has this day issued its Decision and Order dismissing thepetition.On February 10, 1944, the Board issued its Supplemental Decisionand Certification of Representatives in this proceeding excluding fromthe unit covered by the certification,inter alia,all persons employedas chauffeurs, driving company cars throughout the plant in trans-porting company officials and guests, but stating that thisexclusionwas without prejudice to a later determination, after examination ofthe relevant facts, that such employees should not be set apart fromthe production and maintenance employees.2As stated in the Decisionand Order in Case No. 21-R-2225, the Board has concluded upon a153 N.L R B 8802 54 N I. R B 121955N L I{ B, No. 98.528 KAISER COMPANY, INC.529consideration of the relevant facts, that the chauffeurs in question donot constitute a separate bargaining unit and that they are among theoccupational groups included in the bargaining unit of production andmaintenance employees previously found appropriate.Since it ap-pears that the outcome of the election of December 21, 1943, could nothave been affected by the votes of the chauffeurs claimed by the TruckDrivers had such employees been permitted to participate in the elec-tion, the Certification in this proceeding is hereby amended so as toredefine the appropriate unit by including therein all persons em-ployed as chauffeurs driving company cars throughout the plant intransporting company officials and guests.AMENDED CERTIFICATIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Sections 9 and 10, of National LiborRelations Board Rules and Regulations-Series 3IT IS aEi;Ln3Y CERTIFIED that United Steelworkers of America, affil-iated with the Congress of Industrial Organizations, has been des-ignated and selected by a majority of all production and maintenanceemployees of Kaiser Company, Inc., Iron and Steel Division, at itsplant at Fontana, California, and at the Moss Clay Pit, including shopclerical employees, timekeepers, all persons employed as chauffeurs,driving company cars throughout the plant in transporting companyofficials and guests, but excluding executives, office and clerical em-ployees, administrative employees, agricultural employees, plant-pro-tection employees (guards and firemen), full-time first-aid and safetyemployees, watchmen other than crossing watchmen and flagmen, fore-men, and any other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, and also excludingall employees presently carried on the separate construction pay roll,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, the aforesaid organizationis the exclusive bargaining representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.578129-44-vol. 55-35